Exhibit EXECUTIVE EMPLOYMENT AGREEMENT This Agreement, dated as of February 6, 2009 (the "Effective Date"), is between Bonanza Oil and Gas, Inc., a Nevada corporation, (the "Company") and G. Wade Stubblefield, an individual ("Employee"). 1.Term:The Company shall employ Employee for the period (the “Term”) commencing on the Effective Date and ending upon the earlier of (i) the fifth anniversary of the Effective Date and will automatically renew each year until both parties agree to terminate; or (ii) the date upon which Employee’s employment is terminated in accordance with Section 4. 2.Position and Responsibilities 2.A.Position:Employee is employed by the Company to render services to the Company in the position of Senior Vice President and Chief Financial Officer.Employee shall perform such duties and responsibilities as are normally related to such position in accordance with the standards of the industry and any additional duties now or hereafter assigned to Employee by the Board of Directors or the Company’s Chief Executive Officer.Employee shall abide by the Company's rules, regulations, and practices as they may from time-to-time be adopted or modified. 2.B.Other Activities:Except upon the prior written consent of the Company, Employee will not during the Term, (i) accept any other employment, or (ii) engage, directly or indirectly, in any other business activity (whether or not pursued for pecuniary advantage) that might interfere with Employee's duties and responsibilities hereunder or create a conflict of interest with the Company. 2.C.No Conflict:Employee represents and warrants that Employee's execution of this Agreement, his employment with the Company, and the performance of his proposed duties under this Agreement shall not violate any obligations Employee may have to any other employer, person or entity, including any obligations with respect to proprietary or confidential information of any other person or entity. 3.Compensation and Benefits 3.A.Base Salary:In consideration of the services to be rendered under this Agreement, the Company shall pay Employee an initial salary at the rate of Seventy Two Thousand Dollars ($72,000.00) per year ("Base Salary").The initial Base Salary shall be paid in accordance with the Company's regularly established payroll practices.Employee's Base Salary will be reviewed at least annually in accordance with the Company's established procedures for adjusting salaries for similarly situated employees and may be increased in the sole discretion of the Company's Compensation Committee. The Base Salary may not be decreased, except upon a mutual written agreement between the parties. 1 3.B.Signing Bonus:On or before 30 days following the execution of this agreement, the Company shall transfer to Employee four hundred thousand (500,000) restricted shares of the Company's Common Stock. 3.C.Regular Bonus:Employee shall be eligible for any bonus program or plan that is established by the Company for similarly situated employees. The Company's Compensation Committee, in its sole discretion, may establish a bonus program or plan for Employee. 3.D.Stock and Stock Options:The Company's Compensation Committee, in its sole discretion, may grant Employee one or more stock options or other equity rights. 3.D(1).
